Citation Nr: 1822334	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  07-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, to include as secondary to the Veteran's pain caused by other medical conditions.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected periodontal disease.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the RO regarding his depression claim.  A transcript of the hearing is of record.  In June 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the claims file.    

In September 2013, March 2014, and February 2015 the Board remanded the claims for additional development.  

The record reflects that there is a pending notice of disagreement (NOD) filed in March 2017 to a March 2016 rating decision that granted service connection for periodontal disease.  The Veteran expressed disagreement with the initial rating and effective date.  Similarly, an April 2017 rating decision granted service connection for degenerative arthritis of the right little finger (previously evaluated as malunion fracture of the right 5th finger) and assigned a noncompensable rating effective December 14, 2016.  The Veteran filed a notice of disagreement with this decision in October 2017.

When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2017).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.29 (2017).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NODs (to include the Veteran's election of the Decision Review Officer process to handle the appeal) in an April 2017 and October 2017 letters.  As the claims are in review status, no further action on the part of the Board is warranted at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in May 2016 to determine whether his depression was proximately due to or aggravated by his service-connected disabilities.  The May 2016 examiner opined that the Veteran's depression is less likely than not due to the Veteran's service-connected periodontal disease or service-connected history of appendectomy.  The examiner reasoned that the cause of the Veteran's depressive disorder is multifactorial.  "Situational stressors like moving from Mobile; being unable to work; financial problems; divorce in 2011 as well as coping with a number of chronic medical conditions (a majority of these are not service-connected) likely pay in the Veteran's depression.  There are no findings to support that his depressive disorder is exclusively caused by his service connected conditions."  

Regarding CAD the examiner reasoned that the Veteran's CAD was less likely than not due to his service-connected disabilities.  The examiner reasoned that prior to his myocardial infarction, the Veteran had typical risk factors well known to increase the likelihood of developing CAD including hypertension, elevated cholesterol, and diabetes.  In addition, the Veteran's mother had a history of heart surgery.  The examiner concluded that there was no causative relationship between the Veteran's periodontal disease and development of CAD.  

The examiner, however, did not address whether the Veteran's depression or CAD were aggravated by his service-connected disabilities.   See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that an examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability did not clearly encompass a discussion of aggravation).  In addition, the Board notes that the law does not require that the Veteran's disability be exclusively caused by his service connected conditions.  As such, an addendum medical opinion is required.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the examiner who provided the May 2016 opinions, (or another appropriate examiner if unavailable), to provide an addendum opinion as to the following:

a.  whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's depression was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected disabilities to include history of appendectomy, appendectomy residual scar, and periodontal disease.  

b.  whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's coronary artery disease was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected disabilities to include history of appendectomy, appendectomy residual scar, and periodontal disease.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the law does not require that the Veteran's disability be exclusively caused or aggravated by his service-connected conditions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







